Dismissed and Memorandum Opinion filed December 10,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00951-CR
____________
 
KAFFREY RAY JACKSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court
 Harris County, Texas
Trial Court Cause No. 843641
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to burglary. In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on October 8, 2009, to confinement for six months in the
State Jail Division of the Texas Department of Criminal Justice.  We dismiss
the appeal.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d). The record supports the
trial court=s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Boyce, and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b)